DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
	This Office Action is in response to the remarks and amendments filed on 08/29/2022. Abstract objection, drawings objection, and 35 U.S.C. 112b rejection has been withdrawn. Claims 15-16 have been cancelled. Claims 21-22 have been added. Claims 1-14, and 17-22 remain pending for consideration on the merits. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2, 14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140182325 A1) in view of An et al (US 20180187941 A1).
Regarding claim 1, Lee teaches an ice maker (ice maker 10) comprising: a first tray (upper tray 11) configured to define a plurality of first portions (hemispherical shapes, as shown on figure 5) of a plurality of ice making cells (upper cells 113), respectively; a second tray (lower tray 12) configured to define a plurality of second portions (spherical spaces, as shown on figure 6) of the plurality of cells (lower cells 141), each first and second portion configured to form a space (both spaces of upper cell 113 and lower cells 141 define a space in which ice is formed, as shown on figure 6) of the cell in which liquid introduced into the space (solid arrows illustrate the ice maker in a water supply state, figure 6) is phase changed into ice (ice maker 10 is a pressing type ice maker in which water for making ice is filled in the lower tray, and then the lower tray 12 is closely attached to the upper tray 11 to make ice, pg4 paragraph 0052); and a heater (heater 18) configured to supply heat to the plurality of cells (heater is operated to melt a surface of the ice frozen within the spherical cell and attached to a surface of the upper cell 113, pg4 paragraph 0058). 
Lee teaches the invention as described above but fail to teach an ice making process so that bubbles dissolved in the water within the plurality of cells moves from a portion, at which the ice is made, toward the water that is in a liquid state to increase transparency of the ice.
However, An teaches an ice making process (as described in paragraphs 0083-0084) so that bubbles dissolved in the water within the plurality of cells moves from a portion, at which the ice is made (dissolved gas and detained air bubbles of the ice making water of the ice making tray 110 may be discharged to the outside of the ice, as described in paragraphs 0083-0084), toward the water that is in a liquid state to increase transparency of the ice (dissolved air bubbles are pushed out toward upper water that is in a liquid state by a density difference, paragraph 0084).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the teachings of Lee to include an ice making process so that bubbles dissolved in the water within the plurality of cells moves from a portion, at which the ice is made, toward the water that is in a liquid state to increase transparency of the ice in view of the teachings of An to increase the transparency of ice via discharging air bubbles outside of the ice being formed. 
Regarding claim 2, the combined teachings wherein the second tray (lower tray 12 of Lee) is provided below (as shown on figure 1 and 2 of Lee) the first tray (upper tray 11 of Lee), and the heater (18 of Lee) is positioned adjacent to the second tray (heater 18 is adjacent in a vertical manner to lower tray 12, as shown on figure 6 of Lee).
Regarding claim 14, Lee teaches a refrigerator (paragraph 0014) comprising: a first tray (upper tray 11) configured to define a first portion (hemispherical shapes, as shown on figure 5) of the cell (upper cells 113); a second tray (lower tray 12) configured to define a second portion (spherical spaces, as shown on figure 6) of the plurality cell (lower cells 141), the first and second portions being configured to form a space (both spaces of upper cell 113 and lower cells 141 define a space in which ice is formed, as shown on figure 6) in which liquid introduced to the space (solid arrows illustrate the ice maker in a water supply state, figure 6) is phase-changed into ice (ice maker 10 is a pressing type ice maker in which water for making ice is filled in the lower tray, and then the lower tray 12 is closely attached to the upper tray 11 to make ice, pg4 paragraph 0052); and a heater (heater 18) provided adjacent to at least one of the first tray or second tray (heater 18 is adjacent in a vertical manner to lower tray 12, as shown on figure 6), and configured to supply heat to the plurality of ice making cell (heater is operated to melt a surface of the ice frozen within the spherical cell and attached to a surface of the upper cell 113, pg4 paragraph 0058).
Lee teaches the invention as described above but fail to teach an ice making process so that bubbles dissolved in the water within the plurality of cells moves from a portion, at which the ice is made, toward the water that is in a liquid state to increase transparency of the ice.
However, An teaches an ice making process (as described in paragraphs 0083-0084) so that bubbles dissolved in the water within the plurality of cells moves from a portion, at which the ice is made (dissolved gas and detained air bubbles of the ice making water of the ice making tray 110 may be discharged to the outside of the ice, as described in paragraphs 0083-0084), toward the water that is in a liquid state to increase transparency of the ice (dissolved air bubbles are pushed out toward upper water that is in a liquid state by a density difference, paragraph 0084).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include an ice making process so that bubbles dissolved in the water within the plurality of cells moves from a portion, at which the ice is made, toward the water that is in a liquid state to increase transparency of the ice in view of the teachings of An to increase the transparency of ice via discharging air bubbles outside of the ice being formed.
Regarding claim 17, the combined teachings teach wherein the heater is (process S10 describes the operation of ice making and separating, as shown on figure 10 of Lee, therefore the heater is believed to be electrically operated) configured to contact an outer surface of at least one of the first tray or the second tray (heater 18, contacts the upper portion of upper tray 11, as shown on figure 6 of Lee).
Regarding claim 18, the combined teachings teach wherein the space of the cell (space when 113 and 141 come together for the formation of ice, as shown on figure 6 of Lee) is configured to have a shape such that a mass per unit height of liquid (in spherical shape, for receiving volume of water, as shown on figure 6 of Lee) introduced to the space varies in the vertical direction (volume of water differs as in volume b is the same as lower cell 141 and volume a is slightly smaller than upper cell 113, pg4 paragraph 0053 of Lee), and the heater is controlled during an ice making process based on the mass per unit height (as shown in S16 of S10, heater is controlled during the ice making process to separate the ice generated in the cell based on the received volume from the surface of upper cell 113, pg4 paragraph 0064 of Lee).

Claim 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140182325 A1), An et al (US 20180187941 A1), in view of Son et al (US 20130014536 A1).
Regarding claim 3, Lee teaches the invention as described above but fail to teach a heater case in which the heater is provided, wherein the heater case is provided under the second tray.
However, Son teaches a heater case (lower tray 120 may include a tray case 121, pg3 paragraph 0050) in which the heater is provided (ice separation heater mounted on the outer surface of the lower tray, therefore the heater is within tray case 121 which includes lower tray 120, pg1 paragraph 0012 and as shown on figure 3) wherein the heater case is provided under the second tray (tray case 121 is provided under tray case 112, figure 3)
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the teachings of Lee to include a heater case in which the heater is provided, wherein the heater case is provided under the second tray in view of the teachings of Son to provide a heater case for the lower tray to aid in the ice separation process.
Regarding claim 4, the combined teachings teach a pusher (ejecting pin 162 of Son) configured to contact a rear surface (lower portion of lower tray 120, as shown on figure 12 of Son) of the second tray (lower tray 12 of Son) so that ice is separated (as shown on figure 12 of Son) from the second portions (lower recessed part 125, figure 13 of Son) of the second tray (lower tray 120 of Son).
Regarding claim 5, the combined teachings teach wherein the heater case (tray case 121 of Son) includes an opening (curved opening where 162 meets the lower tray, as shown on figure 12 of Son) through which the pusher passes (ejecting pin 162 of Son) to contact the second tray (contacts lower portion of tray 120, figure 12 of Son).
Regarding claim 6, the combined teachings teach wherein a portion of the heater surrounds the opening (since ice separation heater may be mounted on outer surface of lower tray, as stated on pg1 paragraph 0012 of Son, then it is obvious to one of the ordinary skill in the art to place the heater in a curved manner on the outer opening to not interfere with ejecting pin 162, as shown on figure 23-24 of Son).
Regarding claim 7, the combined teachings teach when the pusher (ejecting pin 162 of Son) contacts the second tray (contacting lower tray 120, as shown on figures 12-13 of Son), the heater is spaced apart from the second tray (heater 161 is spaced apart from lower tray 120, as shown on figure 3 of Son).
Regarding claim 8, the combined teachings teach wherein the heater is provided on the upper side (since the heater may be mounted on the outer surface of the lower tray, then the heater is on the upper portion of tray case 121, as shown on figure 3 of Son) of the heater case (tray case 121 of Son), a portion of the heater is exposed to the outside of the heater case (since the heater may be mounted on the outer surface of lower tray, then the heater is exposed to the outer portion of tray case 121), and the exposed portion is configured to contact the second tray (outer portion of heater 161 is configured to contact lower tray when the ice maker is in the closed position, as shown on figure 5 of Son).
Regarding claim 9, the combined teachings teach wherein at least a portion of the heater is in contact with the second tray (when the heater is positioned in lower tray, then it is in contact with lower tray when the ice maker is in the closed position, as shown on figure 5 of Son).
Regarding claim 10, the combined teachings teach wherein the heater (heater 18 of Lee) includes at least one curved portion (heater 18 has curved portion, figure 1 of Lee) having a curved shape (figure 1 of Lee) and at least one straight portion (heater 18 has a straight shape, figure 1 of Lee) having a straight shape (figure 1 of Lee).
Regarding claim 11, the combined teachings teach wherein the at least one curved portion (heater 18 having a curved portion, figure 1 of Lee) and the at least one straight portion (heater 18 having a straight portion, figure 1 of Lee) are alternately arranged in direction corresponding to an arrangement of the plurality of cells (curved and straight portions of heater 18 are corresponding to the cells by being shaped around said cells, figure 1 of Lee).
Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140182325 A1), An et al (US 20180187941 A1), and in view of Park et al (KR 20160100707 A). 
Regarding claim 12, the combined teachings teach the invention as described above but fail to teach wherein the curved portion is in contact with the second tray.
However, Park teaches wherein the curved portion (ice making heater 131 in a curved manner, as shown on figure 4) is in contact with the second tray (in contact with lower metal tray 130, as shown on figure 4).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include wherein the curved portion is in contact with the second tray in view of the teachings of Park for the ice making heater to efficiently transfer heat to the ice making spaces of the upper tray.
Regarding claim 13, the combined teachings teach wherein the heater (ice making heater 131 of Park) is closer to a lower end of the second tray (closer to the lower end portion of lower metal tray 130, as shown on figure 4 of Park) than a contact surface of the second tray and which is configured to contact the first tray (configured to contact first tray via coupling unit 200, as shown on figure 4 of Park).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140182325 A1) in view of Je et al (US 20170122644 A1), and in further view of Larson et al (US 20190011167 A1).
Regarding claim 19, Lee teaches a tray (upper tray 11 and lower tray 12) configured to form a cell (lower cell 141 and upper cell 113) having a space in which liquid introduced into the space is phase-changed into ice (both spaces of upper cell 113 and lower cells 141 define a space in which ice is formed, as shown on figure 6); a heater (process S10 describes the operation of ice making and separating, as shown on figure 10, therefore the heater is believed to be electrically operated) configured to contact and at least partially surround an outer surface of the tray (heater 18, contacts the upper portion of upper tray 11, as shown on figure 6). 
Lee teaches the invention as described above but fail to teach a controller configured to operate the wire type heater during an ice making process to control a rate of ice making.
However, Je teaches a controller (driver 160 for controlling the ice making process, figure 3) configured to operate the wire type heater (wire type heater 200, as shown on figure 9) during an ice making process to control a rate of ice making (driver 160 having electronic parts for providing turning force for the ejector 150 and controlling the ice making process including e.g., water supply, ice making, ice removing, and transferring, pg4 paragraph 0096).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the teachings of Lee to include a controller configured to operate the wire type heater during an ice making process to control a rate of ice making in view of the teachings of Je to apply electricity to the heating wires of the ice removal heater to heat the heating wires. 
The combined teachings teach the invention as described above but fail to teach wherein the cell includes a first cell and a second cell adjacent to the first cell, and the heater includes: a first curved portion in contact with the first cell, a second straight portion extended from a second end of the first curved portion, a second curved portion extended from the first straight portion and in contact with the second cell, and a third curved portion extended from the second straight portion and in contact with the second cell.
However, Larson teaches wherein the cell (34) includes a first cell and a second cell adjacent to the first cell (multiple cups 34, figure 8).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include wherein the cell includes a first cell and a second cell adjacent to the first cell in view of the teachings of Larson to combine the cells for ice removal. 
 The combined teachings teach the invention as described above but fail to teach a heater includes: a first curved portion in contact with the first cell, a second straight portion extended from a second end of the first curved portion, a second curved portion extended from the first straight portion and in contact with the second cell, and a third curved portion extended from the second straight portion and in contact with the second cell.
However, a prima facie case of obviousness exists to include in the arrangement discussed above with the design choice taught by Larson where the flexible heating element 72a can be formed in any shape around an ice cup to heat that cup for the release of ice.  Further, it is a matter of engineering design to arrange the heater in different ways, where the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the heating element to the claimed limitation.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140182325 A1) in view of Je et al (US 20170122644 A1), Larson et al (US 20190011167 A1), and in further view of Junge et al (US 20120036872 A1).
Regarding claim 20, the combined teachings teach wherein the space has a round shape (space when 113 and 141 come together for the formation of ice, as shown on figure 6 of Lee) such that a mass per unit height of liquid (volume of water within space between lower cell 141 and upper cell 113, as shown on figure 6 of Lee) in the space increases from a bottom portion to a middle portion and decreases from the middle portion to the top portion (upper and lower cells make up a hemispherical shape, abstract and figure 6 of Lee. Hemisphere shape increases from bottom to middle and decreases from middle to upwards portion), and the wire type heater is configured to surround the top portion or the bottom portion (ice removal heater 200 may be arranged at the outer surface of the bottom of ice maker tray 110, pg4 paragraph 0101 of Je). 
The combined teachings teach the invention as described above but fail to teach a heating output of the heater is varied based on where ice is forming during the ice making process. 
However, Junge teaches a heating output of the heater is varied (via heating element control circuit 700, mold temperature can also provide a good indication of an appropriate time to reduce heater 706 watts, pg4 paragraph 0060) based on where ice is forming (based on whether the mold temperature approaches 32F, then heater wattage can be reduced, pg4 paragraph 0060) which during the ice making process (during ice formation cycle, pg1 paragraph 0007).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include a heating output of the heater is varied based on where ice is forming during the ice making process in view of the teachings of Junge for the heating element to be turned on at a first time instance to generate heat to separate ice from an ice mold body formed in the ice mold body during a preceding ice formation cycle, and turned off at a second time instance to allow the ice mold body to cool so that a next ice formation cycle can begin. 
Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the subject matter which is considered to distinguish from the closest prior art of record, Larson et al (US 20190011167 A1). The prior art of record when considered as a whole, alone, or in combination, neither anticipates nor renders obvious “wherein a radius of each of the first to third curved portions is greater than half of a distance between the first straight portion and the second straight portion”, The closest prior art, Larson teaches ice-tray for ice-making machines is formed by cups that can assembled together within a frame to create an ice-tray of arbitrary dimensions allowing the individual cups may include flexible heating elements.
Regarding claim 22, the subject matter which is considered to distinguish from the closest prior art of record, Larson et al (US 20190011167 A1). The prior art of record when considered as a whole, alone, or in combination, neither anticipates nor renders obvious “wherein a vertical center line of the second cell passes through a space between the second curved portion and the third curved portion”. The closest prior art, Larson teaches ice-tray for ice-making machines is formed by cups that can assembled together within a frame to create an ice-tray of arbitrary dimensions allowing the individual cups may include flexible heating elements.
					Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763